By the Court,
Bailey, J.
In this case, after the plaintiff in error had recovered judgment in the district court for Marshall county, on a note and mortgage, and the mortgaged premises had been sold by the sheriff, in satisfaction of the mortgage, the defendant'in error resisted the confirmation of the sale, and introduced affidavits impeaching the sheriff’s return, on the ground that S. H. Warren, one of the appraisers, who was stated in the return to be a disinterested householder, was not a householder, not being a married man or the head of a family.
The affidavits showed that Mr. Warren was not a married man, and had never been married, but that he was the owner of a two-story stone building in the town of Irving, in said county, one portion of which building he occupied as a store for the sale of goods, and resided in the other part with the family of a Mr. Free-land.
Upon this showing, the court held that Warren was not a householder, set aside the sale, ordered a new appraisal and sale of the land, and entered a judgment against the plaintiff for costs. The plaintiff excepted, and brings Ms petition in error for the reversal of-the order and judgment.
Upon these facts, two questions are presented for the consideration of this court, viz:
1. Did the court err in permitting defendant below to introduce evidence contradicting the sheriff’s return % and—
*1232. Did the court err in holding that Warren was not a householder ?
The sheriff’s return has been held in England, and in many, perhaps most, of the states of the Union, to be conclusive, except when it is impeached on the ground of fraud or collusion; but in Connecticut .it is held to be prima facie evidence only, of the facts stated therein.
In this state the provisions of the code (§ 449) in regard to sheriff’s return of writ of execution, in a case of this kind, makes it the duty of the court to examine carefully all the proceedings of the officer in making the sale, and when satisfied that the sale has in all respects been made in conformity to the provisions of the statute, to order conveyance to be made.
As the law makes it the duty of the court to make careful examination of papers, until satisfied of the entire regularity and legality of the proceedings, it would seem proper, in a case where irregularity was complained of, to examine affidavits in regard to it, especially when the alleged irregularity did not contradict the sheriff’s return, but rather to show a latent defect not inconsistent with the substantial truth of the return. But, however this may be, we are of opinion that the facts shown by affidavit in this case were not sufficient to invalidate the proceedings; because, we think that the mere fact shown by the affidavit — that S. H. Warren was not a married man — did not disqualify him from acting as an appraiser under the statute.
The evident purpose to be subserved by the statute provision requiring appraisers to- be householders, was to insure the requisite responsibility and sound judgment on the part of the appraisers, and to guard *124against the injustice which, might result if irresponsible persons, rather than substantial, resident citizens, were allowed to act in such a capacity. The affidavits in this case show affirmatively that Warren, although not a married man, nor the head of a family, was the owner of a good house, in which he lived; and we think he must be considered a householder within the meaning of the act in question.
Judgment reversed^
All the justices concurring.